Title: To Thomas Jefferson from Benjamin Henry Latrobe, 31 October 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Washington Octr. 31st. 1807
                        
                        Last night, the wind having changed suddenly to the N. West it was exceedingly cold for a short time,—and
                            this morning the condensed vapor was found to have dropped upon the decks in 3 or 4 places in the Hall of Representatives,
                            but in one place exactly over one of the decks, a quantity fell equal to about a Wine Glass full. On going onto the roof I
                            found the Cause of this difference. In puttying down the Glass I ordered a space of about an inch deep to be left at A
                            above the putty in which the Water might lodge. [IMAGE] In all the other lights from which no water dropped this space was full of
                            water & in most it had run down into the pannel, where it remained. But in that particular case the space was not quite
                            as deep as elsewhere, & it had therefore overflown, & when once a drop falls, all the rest must follow. No baize can
                            possibly be put under the Glass, because the Glass is solidly puttied onto the lower frame &
                            screwed down. When the frost begins I fear still worse consequences, which I know not how to prevent. I am with the
                            highest respect Yrs. faithfully
                        
                            B H Latrobe.
                            
                        
                    